department of the treasury internal_revenue_service washington d c date cc pa apjp rbtaylor tl-n-6333-00 o f f i c e o f c h i e f c o u n s e l number release date uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel - austin small_business self employed cc sb aus attn jerry hamilton from assistant chief_counsel administrative provision and judicial practice cc pa apjp subject frozen refunds and earned_income credits this responds to your request for significant service_center advice dated date in connection with a question posed by the austin customer service_center the austin customer service_center has requested advice and assistance in interpreting a guideline appearing on the taxpayer service electronic bulletin board tebb relating to significant service_center advice the issues relate to the disallowance periods under sec_32 for earned_income_tax_credit eitc and the imposition of the accuracy-related_penalty under sec_6662 or the fraud_penalty under sec_6663 for fraudulent or reckless claims of eitc issue sec_1 whether the service can impose the two or ten-year disallowance period for claiming eitc as provided under sec_32 without imposing a penalty under either sec_6662 or sec_6663 whether there is an underpayment for purposes of imposing the penalties under sec_6662 or sec_6663 when a claim for eitc is frozen and subsequently disallowed tl-n-6333-00 conclusion sec_1 a final_determination of fraud or reckless or intentional_disregard_of_rules_and_regulations must be made prior to imposing the ten-year or two-year disallowance period under sec_32 the statute does not require that a fraud or accuracy-related_penalty be asserted in order to deny the credit for a period of years thus all that is needed is a determination of fraud or reckless or intentional_disregard_of_rules_and_regulations for purposes of sec_32 we have reconsidered our prior advice and determined that a frozen eitc refund which is subsequently disallowed is considered an underpayment for purposes of imposing the accuracy-related_penalty under sec_6662 or the fraud_penalty under sec_6663 discussion issue imposition of disallowance period under sec_32 sec_32 provides in part an earned_income_tax_credit eitc can be used by eligible individuals against their income_tax the eitc under sec_32 is a refundable_credit see sec_6401 sec_32 imposes a disallowance period for use of eitc for any individual who makes a fraudulent or reckless claim of an eitc sec_32 denies the credit for a period of ten taxable years after the most recent taxable_year for which there was final_determination that the taxpayer’s eitc claim was due to fraud sec_32 denies the credit for a period of two taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer’s eitc claim was due to reckless or intentional_disregard_of_rules_and_regulations thus for the ten-year denial there must be a determination of fraud and for the two-year denial there must be a determination or reckless or intentional_disregard_of_rules_and_regulations the statute does not require that a fraud or accuracy- related penalty be asserted in order to deny the credit for a period of years in explaining the provision the conference committee stated that a taxpayer who fraudulently claims the earned_income_credit eic is ineligible to claim the eic for a subsequent period of ten years in addition a taxpayer who erroneously claims the eic due to reckless or intentional disregard of rules or regulations is ineligible to claim the eic for a subsequent period of two years these sanctions are in tl-n-6333-00 addition to any other penalty imposed under present law the determination of fraud or of reckless or intentional disregard of rules or regulations are made in a deficiency proceeding which provides for judicial review see conf_rep 105th cong 1st sess because sec_32 itself does not mention penalties we view the language these sanctions are in addition to any other penalty imposed under present law as clarifying that the sanctions are not in lieu of dollar penalties thus both the sanction and a penalty apply there is no suggestion that the sanction applies only if a penalty applies accordingly there need not be an assessment or determination of sec_6662 penalty or penalty to apply the sanctions under sec_32 a sanction under sec_32 applies where a determination is made that the taxpayer’s eitc claim was due to fraud or to reckless or intentional_disregard_of_rules_and_regulations issue definition of underpayment for purposes of sec_6662 and sec_6663 sec_6662 imposes an accuracy-related_penalty in the amount of percent of an underpayment attributable to negligence or disregard of rules or regulations sec_6663 imposes a fraud_penalty in the amount of percent of an underpayment attributable to fraud sec_6664 defines underpayment as the amount by which the tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over the amount of rebates made the definition of underpayment is also expressed under sec_1 a of the regulations as underpayment w - x y-z where w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment and z the amount of rebates made sec_1_6664-2 provides that the amount of income_tax imposed means the amount of tax imposed on the taxpayer by the service this amount is determined tl-n-6333-00 without regard to credits or payments under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and foreign_corporations payments of tax or estimated_tax by the taxpayer a credit resulting from amounts assessed under sec_6851 as the result of a termination_assessment or sec_6861 as the result of a jeopardy_assessment and tax not required to be assessed on the return such as the tax imposed by sec_531 on the accumulated_taxable_income of a corporation sec_1_6664-2 defines the amount shown as the tax by the taxpayer on his return as the tax_liability shown by the taxpayer on his return this amount is determined without regard to the items listed in sec_1 b and as listed in above paragraph however unlike the computation of the amount of income_tax imposed in sec_1_6664-2 this amount is reduced by any overstated prepayment_credits claimed on the return overstated prepayment_credits include overstated withholding under sec_31 and sec_33 estimated_tax payments and any other payment made by the taxpayer for the taxable_year sec_1_6664-2 provides that amounts not so shown previously assessed means only amounts assessed before the return is filed that were not shown on the return these amounts include termination assessments and jeopardy assessments sec_1_6664-2 also provides that the amount collected without assessment means the total of the amounts allowable under sec_31 and sec_33 credits estimated_tax payments and other_payments exceed the tax provided the excess has not been refunded to the taxpayer generally this includes a refund claimed on the return that has not been issued pending an examination sec_1_6664-2 defines rebate as abatements credits refunds or other repayments made on the ground that the tax imposed was less than the excess of the sum of the amount shown on the return plus amounts not so shown previously assessed or collected without assessment over rebates previously made sec_1_6664-2 and c do not specifically address how to factor the sec_32 credit into the formula prescribed for calculating an underpayment however some guidance may be derived from the language of sec_1_6664-2 and c both of these subsections state the calculations are to be made without regard to the sec_31 and sec_33 credits estimated_tax payments and other_payments this would suggest that the amount of tax imposed and the amount shown as the tax by the taxpayer on his return should be computed with regard to other refundable credits such as sec_32 when determining the underpayment amount tl-n-6333-00 in addition sec_1_6664-2 relating to amounts collected without assessment does not address how to factor sec_32 credits that are in excess of tax_shown_on_the_return provided such amount has not been refunded however it does provide that only sec_31 and sec_33 credits and other_payments are taken into account sec_32 is not considered a payment it is actually considered part of the tax thus the disallowance of eitc under sec_32 is not included in an amount collected without assessment whether the eitc is refunded or frozen based on this analysis whether a refund is issued or frozen for a claim of eitc is disallowed if the audit results in a disallowance of the eitc the underpayment is computed as follows the amount of income_tax imposed includes a reduction for the correct amount of the eitc the amount shown as tax by the taxpayer on his return is reduced by the eitc shown on the return and the amount collected without assessment is calculated without taking into account any eitc thus for purposes of calculating an underpayment when there is a eitc disallowed the underpayment amount should be the same whether the refund was issued or frozen the following examples show how to calculate the amount of an underpayment under sec_6664 when eitc is disallowed in these examples when a refund is frozen it is only for the amount of the disallowed eitc not the amount of any additional refund related to withholding credits example taxable_income shown on return tax imposed determined by service tax shown on return tax imposed determined by service withholding credits shown on return correct withholding determined by service eitc shown on return correct eitc determined by service refund shown on return correct refund determined by service the underpayment amount is calculated as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tl-n-6333-00 underpayment tax imposed - tax shown on return - eitc shown on return underpayment dollar_figure - dollar_figure - dollar_figure underpayment dollar_figure example taxable_income shown on return tax imposed determined by service tax shown on return tax imposed determined by service withholding credit shown on return correct withholding determined by service eitc shown on return correct eitc determined by service refund shown on return correct refund determined by service the underpayment is calculated as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure underpayment tax imposed - correct eitc - tax shown on return - eitc shown on return underpayment dollar_figure - dollar_figure - dollar_figure - dollar_figure underpayment dollar_figure - dollar_figure underpayment dollar_figure if you have any questions or concerns regarding this response please contact brad taylor at curtis g wilson by kelly e alton acting senior technician reviewer tl-n-6333-00 branch cc office of interest and penalty administration
